Citation Nr: 0903611	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-07 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for herniated nucleus pulposus of the lumbar spine, 
post operative, bilateral fusion L4 to S1.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left shoulder condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which continued a 20 percent disability rating for 
herniated nucleus pulposus of the lumbar spine, post 
operative, bilateral fusion L4 to S1 and denied entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for a left shoulder condition.

In July 2006, the appellant testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge; a 
copy of the transcript is associated with the record.   

The issue of entitlement to a disability rating in excess of 
20 percent for herniated nucleus pulposus of the lumbar 
spine, post operative, bilateral fusion L4 to S1 is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

There is no competent medical evidence which reflects that 
the veteran's left shoulder condition is due to additional 
disease or injury caused as a result of VA medical treatment, 
nor was there an aggravation of an existing disease or injury 
caused as a result of VA medical treatment.


CONCLUSION OF LAW

The requirements for disability benefits for a left shoulder 
condition as a result of VA medical treatment under 38 
U.S.C.A. § 1151 have not been met. 38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.358, 
3.800 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected. 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

For claims filed on or after October 1, 1997, as here, 
38 U.S.C.A. § 1151 indicates, in part, that in order for a 
disability or death to qualify for compensation, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or an event not 
reasonably foreseeable.  

The implementing regulation is 38 C.F.R. § 3.361 (2008), 
which provides that, in addition to a showing of additional 
disability or death, there must be evidence that there was 
actual causation; that the hospital care, medical or surgical 
treatment, or examination caused the additional disability or 
death.  Merely showing that the veteran received care or 
treatment and has an additional disability does not establish 
causation.  In order to establish that VA's carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault in furnishing care or treatment was 
the proximate cause of the veteran's additional disability or 
death, it must be shown that, in addition to causing the 
additional disability or death, (1) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider, or (2) that VA furnished treatment without the 
informed consent of the veteran and his representative, in 
compliance with 38 C.F.R. § 17.32.  

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c) (2008).  Under 38 C.F.R. 
§ 3.361(d)(2), whether the proximate cause of a veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d)(2).

VA medical records show that the veteran was admitted to the 
hospital in September 1970.  A consent form dated on October 
17, 1970, signed by the veteran, for discectomy, laminectomy 
and fusion of the back is part of the record.  The consent 
form stated that the risks and possibility of complications 
had been explained to him, and that he agreed to the named 
procedure and such additional operations or procedures found 
to be necessary or desirable by the medical staff.  The 
veteran underwent a laminectomy with excision at L4-5 disc on 
the right and foraminotomy on October 19, 1970.  Over the 
four days following the procedure, the veteran complained of 
pain in his shoulders.  He had no sensory loss in his arms or 
hands.  X-rays were normal.  The examiner noted that this may 
have been bicipital tendonitis.  There was no localized area 
of tenderness, but he was given injections of steroids and 
lidocaine.  On October 27, 1970, the examiner noted that the 
veteran had full range of motion of his shoulders with very 
little pain.  There is no further evidence of any complaints 
of shoulder pain during his hospital stay.  A consent form 
for a fusion of L4-S1, signed by the veteran on November 17, 
1970, is also part of the record.  The form had similar 
conditions to those noted above.  VA medical records show 
that the veteran underwent an L4-S1 fusion bilaterally on 
November 18, 1970.  The veteran was treated was treated 
postoperatively and released on December 2, 1970.  

VA examination reports in March 1973 and February 1975 
reflect that the veteran did not indicate any pain in his 
shoulders.   

Private medical records showing treatment from March 2005 
through August 2006 reflect that the veteran reported that 
his shoulders were injured during back surgery in October 
1970.  The records show that the veteran currently has 
bilateral rotator cuff tendonitis, AC joint arthritis and 
impingement with chronic symptoms.  The examiner did not link 
his condition to his October 1970 surgery, although he noted 
the veteran's report that he has had long term problems with 
both shoulders since the 1970's when he was positioned with 
traction techniques for back surgery.

The veteran also submitted a statement from his mother who 
recalled that he had shoulder pain after his 1970 back 
surgery.

Based upon the evidence of record, the Board finds that there 
is no competent medical evidence to support the veteran's 
contention that his current shoulder condition is a result of 
his back surgery performed by the VA in October 1970.  While 
the evidence shows that the veteran complained of shoulder 
pain immediately following his surgery, this appeared to have 
resolved by the time he was discharged, and the evidence of 
record does not show a shoulder condition for many years 
following the 1970 surgery.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).  Therefore, there is no competent 
evidence that there was any additional disability as a result 
of the surgery.  

The Board notes that the veteran currently has a left 
shoulder condition.  Even if it could be shown that his 
current shoulder condition was an additional disability as a 
result of his October 1970 back surgery, the evidence would 
need to show that VA's carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
in performing the back surgery and treating his shoulder pain 
was the proximate cause of the veteran's current left 
shoulder disability.  To reach this conclusion, not only must 
the evidence reflect that the VA's level of care with regard 
to his back surgery caused his shoulder condition, it must 
also reflect that either VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider, or that VA furnished his back surgery without the 
informed consent of the veteran.  However, there is no 
evidence of any carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on the 
part of the VA in performing his October 1970 surgery and 
providing post-operative care.  In addition, there is nothing 
in the record to suggest that VA failed to provide reasonable 
health care and a signed consent form, which indicates that 
all risks were explained to the veteran, is part of the 
record for the October 1970 back surgery.  

The Board notes that the veteran testified that he had blood 
removed from his shoulder following the October 1970 surgery, 
and that the examiner told him he would eventually have 
shoulder bursitis as a result.  However, nothing in the 
veteran's medical records confirms these assertions.  In 
addition, these statements cannot be used to convey his 
doctors' opinions, since a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence." Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

The Board has considered the statements of the appellant as 
to his belief that his left shoulder condition is due to VA 
surgical treatment.  Although the Board has no reason to 
doubt his sincerity, these statements are not competent 
medical evidence with regard to these issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In summary, for the reasons and bases expressed above the 
Board finds that the appellant's claims for compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 are denied 
because the preponderance of the evidence is against a 
finding that the cause of his left shoulder condition was the 
October 1970 back surgery.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 
56 (1990).

Duty to Assist and Duty to Notify

The Board finds that VA has met its duties to notify and 
assist. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2008).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide. 

As for the duty to notify, in a February 2003 letter, VA 
notified the appellant of the basic elements of § 1151 claim 
and informed him that, if he provided information about the 
sources of evidence or information pertinent to the elements 
of the claim, VA would make reasonable efforts to obtain the 
records from the sources identified.  The letter also 
informed him that he ultimately is responsible for 
substantiating his claim even though the law requires VA 
assistance in claim substantiation, and that he can submit 
relevant evidence on his own.  Given the foregoing, the Board 
is satisfied that the appellant has been adequately informed 
of all necessary elements of a valid notice.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2008)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

Here, the veteran submitted private treatment records for 
which he provided a waiver of initial review by the RO.  He 
also provided testimony at a hearing before the undersigned.  
He has not identified any additional available evidence which 
is pertinent to the claims adjudicated in this decision and 
has not been associated with the claims folder.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration. These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim. 38 U.S.C. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the duty to assist does not require the 
development of a VA examination with respect to the veteran's 
left shoulder disability.  Left shoulder pain is shown for a 
few days following his October 1970 surgery and appears to 
have resolved, and a left shoulder condition is not shown 
until many years after separation from service.  There is no 
competent evidence to show that his left shoulder condition 
is a result of unforeseen events, or VA negligence.  Given 
the foregoing, the Board finds that the standards of McLendon 
have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2007); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the denial of these claims, no effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
appellant in adjudicating this appeal.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
left shoulder condition is denied.


REMAND

The veteran is service-connected for herniated nucleus 
pulposus of the lumbar spine, post operative, bilateral 
fusion L4 to S1 at a 20 percent disability rating.  His most 
recent VA examination for his spine disability was performed 
in March 2003, at which time he was diagnosed with 
degenerative joint disease of the lumbar spine with residual 
spinal stenosis at all levels of the lumbar spine.  The most 
recent medical records showing treatment for the veteran's 
service-connected spine disability are dated in 1975.  In 
order to fulfill the duty to assist, the Board finds that the 
RO should obtain any medical records showing treatment for 
the veteran's spine disability that are available since 1975.  
In addition, the veteran should be afforded a VA examination 
to determine the current nature and severity of his service-
connected lumbar spine disability and any associated 
neurological disorders.  The examiner should comment on any 
weakness and pain on use as it relates to limitation of 
motion.  38 C.F.R. §§ 4.40, 4.45. See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the appellant, develop 
records showing treatment of the lumbar 
spine since 1975.  In particular, obtain 
the treatment records from the VA 
facility in Baton Rouge, Louisiana, the 
Seventh Ward Hospital in Hammond, 
Louisiana, and any other treatment 
providers indicated by the veteran.

2.  Schedule VA orthopedic and neurologic 
examinations to assess the nature and 
severity of the veteran's service-
connected lumbar spine disorder, to 
include the impact of each service-
connected disability on his 
employability.  In particular, the 
neurologic examiner should specifically 
identify any neurologic disability due to 
the service-connected lumbar spine 
disorders.  The claims file should be 
made available to the examiner for review 
in connection with the examination.

3.  Thereafter, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
is not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case on the 
issue(s) and afforded the appropriate 
opportunity to respond.  The appellant 
and his representative should then be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge



 Department of Veterans Affairs


